UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1236


SONA OLIVER,

                     Plaintiff - Appellant,

              v.

PHH MORTGAGE CORPORATION; OCWEN LOAN SERVICING, LLC,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:20-cv-00304-GCM)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Sona Oliver, Appellant Pro Se. Dennis Kyle Deak, TROUTMAN PEPPER HAMILTON
SANDERS LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sona Oliver appeals the district court’s order dismissing her civil action challenging

the validity of a foreclosure sale. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Oliver v. PHH Mortg.

Corp., No. 3:20-cv-00304-GCM (W.D.N.C. Feb. 2, 2021).              We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2